                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


 UNITED STATES OF AMERICA,                            CR 21–06–BU–DLC

              Plaintiff,

       vs.                                                   ORDER

 KRYSTA DENISE VOORHIES,

              Defendant.


      Before the Court is United States Magistrate Judge Kathleen L. DeSoto’s

Findings & Recommendation Concerning Plea. (Doc. 42.) Because neither party

objected, they are not entitled to de novo review. 28 U.S.C. § 636(b)(1); United

States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Therefore, the Court

reviews the Findings and Recommendation for clear error. McDonnel Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear

error exists if the Court is left with a “definite and firm conviction that a mistake

has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000).

      Ms. Voorhies is charged with two counts of being a prohibited person in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and (3). (Doc. 1.)

Judge DeSoto recommends that this Court accept Ms. Voorhies’s guilty plea as to

Count I after she appeared before her pursuant to Federal Rule of Criminal

                                           1
Procedure 11. The Court finds no clear error in Judge DeSoto’s Findings and

Recommendation and adopts them in full, including the recommendation to defer

acceptance of the Plea Agreement until sentencing when the Court will have

reviewed the Plea Agreement and Presentence Investigation Report. In light of the

United States motion preliminary order of forfeiture (Doc. 44), the Court will

address the issue of forfeiture by separate order.

      Accordingly, IT IS ORDERED that Judge DeSoto’s Findings and

Recommendation (Doc. 42) is ADOPTED in full.

      IT IS FURTHER ORDERED that Ms. Voorhies’ motion to change plea

(Doc. 35) is GRANTED.

      IT IS FURTHER ORDERED that Ms. Voorhies is adjudged guilty as

charged in Count I of the Indictment.

      DATED this 14th day of July, 2021.




                                          2
